         Case: 19-15072, 08/10/2020, ID: 11783521, DktEntry: 191, Page 1 of 3

                                                                                              FILED
                     Supreme Court of the United States                                       Aug 10 2020

                            Office of the Clerk                                          SUSANY. SOONG
                        Washington, DC 20543-0001                                   CLERK, U.S. DISTRICT COURT
                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                             OAKLAND

                                                                         Scott S. Harris
                                                                         Clerk of the Court
                                                                         (202) 479-3011

                                       August 10, 2020


Clerk
United States Court of Appeals
  for the Ninth Circuit
95 Seventh Street (Zip: 94103-1526)
P. O. Box 193939
San Francisco, CA 94119-3939

        Re: Little Sisters of the Poor Jeanne Jugan Residence
            v. California, et al.,
            No. 19-1053 (Your docket Nos. 19-15072, 19-15118)                 4:17-cv-05783-HSG
Dear Clerk:

        Attached please find a certified copy of the judgment of this Court in the above-entitled
case.


                                                          Sincerely,

                                                          SCOTT S. HARRIS,, Clerk

                                                          By


                                                          Hervé Bocage
                                                          Judgments/Mandates Clerk

Enc.
cc:     All counsel of record
         Case: 19-15072, 08/10/2020, ID: 11783521, DktEntry: 191, Page 2 of 3


                      Supreme Court of the United States
                             Office of the Clerk
                         Washington, DC 20543-0001
                                                                        Scott S. Harris
                                                                        Clerk of the Court
                                                                        (202) 479-3011


                                        August 10, 2020


 Mr. Mark Leonard Rienzi, Esq.
 The Becket Fund for Religious Liberty
 1200 New Hampshire Ave., N. W.
 Suite #700
 Washington, D. C. 20036

        Re: Little Sisters of the Poor Jeanne Jugan Residence                   4:17-cv-05783-HSG
            v. California, et al.,
            No. 19-1053

Dear Mr. Rienzi:

        Attached please find a certified copy of the judgment of this Court in the above-entitled
case.

        The petitioner is given recovery of costs in this Court as follows:

                      Clerk’s costs:     $300.00

        This amount may be recovered from the respondents.



                                                       Sincerely,

                                                       SCOTT S. HARRIS, Clerk

                                                        By

                                                          rve’ Bocage
                                                        Herve’
                                                        Judgments/Mandates Clerk




cc: Clerk, USCA Ninth Circuit
       (Your docket Nos. 19-15072, 19-15118)
         Case: 19-15072, 08/10/2020, ID: 11783521, DktEntry: 191, Page 3 of 3


                      Supreme Court of the United States
                                         No. 19-1053


          LITTLE SISTERS OF THE POOR JEANNE JUGAN RESIDENCE,

                                                                                      Petitioner
                                               v.

                                   CALIFORNIA, ET AL.


       ON PETITION FOR WRIT OF CERTIORARI to the United States Court of

Appeals for the Ninth Circuit.

       THIS CAUSE having been submitted on the petition for writ of certiorari and the

response thereto.

       ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Court that

the petition for writ of certiorari is granted. The judgment of the above court in this cause

is vacated with costs, and the case is remanded to the United States Court of Appeals for

the Ninth Circuit for further consideration in light of Little Sisters of the Poor Saints Peter

and Paul Home v. Pennsylvania, 591 U. S. ___ (2020).

       IT IS FURTHER ORDERED that the petitioner the Little Sisters of the Poor

Jeanne Jugan Residence recovers from California, et al., Three Hundred Dollars ($300.00)

for costs herein expended.

                                          July 9, 2020

Clerk’s costs:      $300.00
